                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

BETTY JO GOODMAN,                                  )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 1:19-cv-00049
                                                   )
MR. COOPER,                                        )        JUDGE CAMPBELL
                                                   )        MAGISTRATE JUDGE HOLMES
     Defendant.                                    )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

26), which was filed on July 9, 2020. Through the Report and Recommendation, the Magistrate

Judge recommends that Defendant’s Motion for Summary Judgment (Doc. No. 24) be granted and

that this action be dismissed with prejudice. Although the Report and Recommendation advised

the parties that any objections must be filed within 14 days of service, no objections have been

filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Defendant’s Motion for Summary Judgment (Doc. No. 24)

is GRANTED, and this action is DISMISSED with prejudice.

         This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                                           ________________________________
                                                           WILLIAM L. CAMPBELL, JR.
                                                           UNITED STATES DISTRICT JUDGE




     Case 1:19-cv-00049 Document 28 Filed 07/29/20 Page 1 of 1 PageID #: 310
